Citation Nr: 1127974	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-08 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for a dyshidrosis of the bilateral feet.  

3.  Entitlement to service connection for a neurological disorder of the left leg, claimed as left leg numbness. 

4.  Entitlement to service connection for a neurological disorder of the left hand, claimed as left palm nerve condition.  

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to service connection for a right foot disorder.  

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

8.  Entitlement to service connection for temporomandibular joint syndrome (TMJ).  

9.  Entitlement to service connection for bruxism.  

10.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1987 to March 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Salt Lake City Utah, pursuant to the Benefits Delivery at Discharge program.  Jurisdiction of the case was subsequently transferred to the RO in Seattle, Washington.  

During the course of the appeal, in a January 2011 rating decision, the RO increased the evaluation of the service-connected migraine headaches from noncompensable to 30 percent, effective on April 1, 2007.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in April 2011.  A transcript of the hearing has been associated with the claims file.  

At the Board hearing, the Veteran submitted additional evidence.  Because he submitted a waiver of RO jurisdiction with the evidence, the Board accepts the evidence into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The issues of (1) dyshidrosis of the bilateral feet; (2) a neurological disorder of the left hand, claimed as left palm nerve condition; (3) TMJ; and (4) bruxism, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2011, which was prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal on the issues of (1) service connection for sinusitis, and (2) an increased initial evaluation for migraine headaches.  

2.  The Veteran sustained a right foot injury during service, in addition to symptoms of left leg radiculopathy and heartburn, but he did not experience chronic symptoms during service, and the more probative post-service evidence of record shows that he is not presently diagnosed with a right ankle disorder, right foot disorder, left leg neurological disorder, or GERD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met on the issue of entitlement to service connection for sinusitis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of an appeal by the Veteran have been met on the issue of entitlement to an increased initial evaluation for migraine headaches.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3.  The Veteran does not have a current left leg neurological disorder due to disease or injury that was incurred in or aggravated by active service, nor may such a disorder be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

4.  The Veteran does not have a current right ankle disorder due to disease or injury that was incurred in or aggravated by active service, nor may such a disorder be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

5.  The Veteran does not have a current right foot disorder due to disease or injury that was incurred in or aggravated by active service, nor may such a disorder be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

6.  The Veteran does not have a current disorder manifested by GERD due to disease or injury that was incurred in or aggravated by active service, nor may such a disorder be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal of Appeal

In an April 2011 statement, the Veteran wrote that he wished to withdraw his appeal on the issues of (1) service connection for sinusitis, and (2) an increased initial evaluation for migraine headaches.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Because the Veteran in the present case has withdrawn his appeal on the issues of (1) service connection for sinusitis, and (2) an increased initial evaluation for migraine headaches, there remain no allegations of errors of fact or law for appellate consideration on those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issue, and the appeals are dismissed.

 
II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2006 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a April 2011 before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Also, the Veteran was afforded a VA examination in January 2007 to determine whether he has a left leg neurological disorder, right ankle disorder, right foot disorder, or gastrointestinal disorder due to active service.  The Board finds that the VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the claimed disorders in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   The Board accordingly finds no reason to remand for further examination.    

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

III.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

Also, certain chronic diseases identified in 38 C.F.R. § 3.309(a) may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran contends that service connection is warranted for left leg numbness, a right ankle disorder, a right foot disorder, and GERD.  

At his April 2011 Board hearing, the Veteran testified that he injured his right ankle and foot during service when he fell while walking down a passageway of his ship.  A medical alert was called, and he was put on restricted duty.  He was then given treatment on the knee, leg, and ankle for three years.  However, he clarified, a diagnosis was not made even after diagnostic testing.  

Concerning his left leg, he testified that he had left leg numbness starting during service and continuing after service separation.  He felt that this was related to the service-connected back disability.  

With regard to GERD, he testified that he first had complaints later during his service when he started eating spicy foods.  He went for treatment, but was not given medication.  Rather, he was just told to watch what he ate.

Upon review, the Board finds that that the preponderance of the more probative evidence of record weighs against the claims, for the following reasons.  

First, the Veteran's service treatment records (STRs) do not show chronic symptoms of a right ankle, right foot, or GERD disorder during service.

Pertinent here, the STRs include emergency room (ER) treatment records from August 1993 showing complaints of right foot pain after falling off a recreational vehicle (all terrain vehicle).  It rolled over and landed on his right foot.  X-rays were negative, and the assessment was contusion to right foot.  On follow-up several days later, it was noted that his symptoms were improving, although he still could not run.  

Also pertinent, the STRs include a December 1995 treatment record showing complaints of chest pain and feeling weak after standing up.  There was no pain after 15 minutes.  It was noted that this was treated as heartburn as it was doubtful for costochondritis or heart condition.  There was no recurrence reported on follow-up the next day.  Several years later, a March 2007 treatment record shows that the Veteran was prescribed ranitidine with no refill.  

Pertinent to the claimed left leg numbness, the STRs include a January 2006 treatment record showing complaints of left foot numbness for one week.  The Veteran denied pain in the left lower extremity.  Neurological examination showed decreased sensation.  The assessment was idiopathic peripheral neuropathy.  He had similar complaints in March 2006.  Then, during a May 2006 medical surveillance examination, a clinical evaluation showed fixed S1 sensory loss in the left leg.  A June 2006 treatment record includes a problem list identifying the Veteran's diagnoses to include lumbar radiculopathy and lumbar neuritis, L5-S1, and idiopathic peripheral neuropathy.   Finally, in a November 2006 treatment record (concerning unrelated complaints), it was noted that the Veteran still had pain involving S1 neuritis.  

On a November 2006 report of medical history, the Veteran endorsed a history of foot trouble, and numbness or tingling, but he denied a history of impaired use of feet and bone, joint or other deformity.  He also denied a history of all pertinent gastrointestinal symptoms, including frequent indigestion or heartburn.  (He endorsed having allergies, but handwrote that tomatoes made him vomit.)  He wrote in explanation that his left leg became numb occasionally when his right knee flared up or hurt worse.  The reviewing examiner noted a history of S1 radiculopathy/lumbar neuritis with normal lumbar spine on June 2006 X-rays.

Also, shortly before his March 2007 service discharge, the Veteran underwent a QTC (contract) examination in connection with his present VA claim.  With regard to the claimed right foot and ankle disorders, the Veteran informed the examiner that he had had symptoms for eight years after being hit by a truck.  The QTC examiner performed a thorough clinical evaluation and also noted that X-rays of the right foot and ankle were within normal limits.  The VA examiner's assessment was that a diagnosis was not possible because the subjective complaints were without objective findings.

With regard to the claimed GERD, the Veteran informed the January 2007 QTC examiner that he had had symptoms for 5 years involving heartburn, scapular pain, nausea, and vomiting.  Symptoms occurred as often as each day.  On clinical evaluation, the QTC examiner determined that there was no hiatus hernia or GERD fistula noted on examination, and a UGI was within normal limits.  The VA examiner's assessment was that there was no diagnosis because there was no pathology to render a diagnosis.  In an apparent contradiction, however, the examiner then opined that the Veteran's hiatus hernia/GERD condition did not cause significant anemia or malnutrition.

With specific regard to left leg numbness, the Veteran underwent a QTC examination in January 2007, during which he described symptoms of S-1 nerve neuropathy for two years, involving tingling and numbness, but not pain.  He reported having had no treatment.  On physical examination, neurological evaluation showed peripheral nerve examination within normal limits.  Sensory function was within normal limits.  The VA examiner's assessment was that a diagnosis was not possible because the subjective complaints were without objective findings.

The service records show, in summary, that the Veteran had an injury to the right foot during service.  Also, he was treated for symptoms of heartburn.  Finally, an assessment of S1 radiculopathy/lumbar neuritis was made.  Service connection is not warranted on this basis alone, however, as a current disability must result from the in-service conditions or injury.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(citation omitted).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Nonetheless, "[i]n the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225 (1992).  

In this regard, service connection is not warranted as the evidence shows that a pertinent diagnosis has not been made during the appeal period.  The Veteran filed his present claim immediately prior to his service separation.  Thus, the appeal period began upon the day of his service separation.  See  38 C.F.R. § 3.400(b)(2).  The Veteran credibly testified during his April 2011 Board hearing that he has continued to have complaints up to the present.  Yet, he conceded at this April 2011 Board hearing that a diagnosis had never been made regarding the right ankle and foot.  Similarly, he asserted that he had informed his primary care physician of the GERD symptoms, but he had had no treatment.  Rather, he just continued to watch what he ate.  Pertinent to the claimed left leg numbness, he expressed his belief that it had been related to his service-connected back disability.  

The Board finds that the Veteran's statements credibly show post-service symptomatology, but he did not identify a post-service diagnosis.  The Board notes that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted." Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998). Thus, service connection is not warranted based on his lay testimony alone.  

Consistent with the Veteran's Board hearing testimony, the post-service medical evidence also shows no indication that diagnosis has been made concerning the claimed chronic right foot disorder, right ankle disorder, left leg neurological disorder, or GERD.  

With specific regard to GERD, the Board recognizes that the January 2007 QTC examiner provided somewhat contradictory findings (that there was no pathology to render a diagnosis, but that hiatal hernia/GERD did not cause significant anemia or malnutrition).  An overall reading of the examination report, however, makes clear that the contradiction is simply a matter of poor draftsmanship.  Importantly, the examiner's conclusion that the Veteran did not have a disorder manifested by GERD was consistent with the results of a UGI.  Thus, a more reasonable reading of the examiner's opinions is that because there was no pathology, these claimed conditions could not cause significant anemia or malnutrition.

The examiner's assessment is otherwise uncontroverted by any further evidence of record.  Accordingly, it remains the most probative evidence of record addressing whether the Veteran suffers from a current GERD disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

With regard to the claimed left leg numbness, a June 2007 non-VA treatment record shows complaints of right knee pain and shooting sensation to the medial leg.  He did not report left leg complaints.  Furthermore, the physician noted that after "having reviewed the whole thick medical record," the Veteran had "previous lumbar pain, however, x-ray [sic] of the spine" was negative.  The assessment was normal examination.  

Finally, the Veteran underwent a second QTC examination in October 2010.  He again complained of low back pain with occasional numbness down the left lower leg and lateral foot for up to four hours.  On physical examination, however, straight leg raise testing was negative, sensory examination was intact on the left, and there was no evidence of peripheral nerve involvement during the examination.  The examiner reported that there were no signs of lumbar spine intervertebral disc syndrome involving chronic and permanent nerve root involvement, and there were no non-organic physical signs.  The examiner concluded that a diagnosis was not possible because there were no objective findings, including normal neurological examination.  

Otherwise, the post-service evidence shows no indication of a claimed disability.  Without a diagnosis of a chronic disability, the preponderance of the evidence of record weighs against the claims of service connection for a right ankle disorder, a right foot disorder, a left leg neurological disorder, and GERD.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321.  Although pain is shown, pain alone without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).  Moreover, in the absence of proof of a current disability, the Board need not reach the corresponding issue of whether there is a relationship to service.  

For these reasons, the claims are denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The appeal on the issue of service connection for sinusitis is dismissed.

The appeal on the issue of entitlement to an increased initial evaluation for migraine headaches is dismissed.

Service connection for a left leg neurological disorder is denied.  

Service connection for a right ankle disorder is denied. 

Service connection for a right foot disorder is denied.  

Service connection for GERD is denied.  


REMAND

Upon review, the Board finds that further development is necessary on the claims of service connection for (1) dyshidrosis of the bilateral feet; (2) a neurological disorder of the left hand, claimed as left palm nerve condition; (3) TMJ; and (4) bruxism.  

With regard to dyshidrosis of the bilateral feet, a new VA examination is necessary.  The Veteran is presently service-connected for bilateral tinea pedis.  His present claim is related, but presents a distinct factual basis.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  For example, an August 2006 treatment note in the STRs shows that the Veteran's dermatophytosis tinea pedis/athlete's foot had resolved after a regimen of lamisil.  The assessment was: symptoms resolved; "Now we will address the sweaty feet."  At his April 2011 Board hearing, the Veteran testified that his symptoms continued to the present; he self-medicated without seeking treatment.  In connection with his present claim, he was afforded a QTC examination in January 2007.  He informed the examiner that he had had dyhydrosis for 4 years with symptoms intermittent, occurring up to two times per month.  The examiner's physical examination of the skin showed feet with exfoliation and crusting.  The examiner's assessment was that a diagnosis was not possible because the Veteran's subjective complaints were without objective findings.  

Upon review, the Board finds that the January 2007 examination is not adequate to decide the issue.  If a claimed condition is subject to active and inactive stages (such as skin diseases generally), an examination should be conducted during an active stage of the disease.  Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Here, it is not clear that the January 2007 VA examination was performed during an active phase of the Veteran's dyshidrosis, and the examiner did not otherwise offer an opinion regarding the issue.  Thus, a new examination is necessary.  

With regard to the claim of service connection for a left palm nerve condition, the STRs include a July 1995 emergency room (ER) record showing treatment for a pinched hypothenar eminence while using a tool.  Physical examination showed non-separated shallow laceration with dermis intact; superficial corneum debrided.  The assessment was minor skin avulsion laceration left hand.  The STRs also include an October 1995 ER record showing treatment for laceration to the left thumb, 1/3 inches, after a wrench slipped.  Physical examination showed small laceration to base of the left thumb.  

The Veteran then underwent a QTC examination in January 2007.  The examiner reviewed the Veteran's complaints of a scar since 1995 caused by a laceration, and nerve damage since 1998 involving the left hand palm, pinky and ring fingers.  The examiner's assessment was that a diagnosis was not possible because the subjective complaints were without objective findings.  In an addendum, the examiner indicated that there were no scars present.  

Subsequent to the VA examination, the Veteran himself testified at his April 2011 Board hearing that he now had a scar and further symptoms involving three of his fingers- his little finger, ring finger, and middle finger-flexing inward on their own.  He would need to massage the area to relieve the problem.  

The Veteran also submitted an April 2011 lay statement from a friend.  The friend wrote that he had witnessed the Veteran drop things and had seen his hand cramp up.  

In light of this further evidence, the Board finds that the January 2007 VA examination is inadequate to decide the claim.  Accordingly, a new examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Finally, the Board finds that a new VA examination is necessary on the claims of service connection for TMJ and bruxism.  

The STRs reflect indications of TMJ and bruxism, including a July 1996 dental record identifying the Veteran as a "heavy bruxor."  Jaw injuries were treated in June 1993 and January 2000.  He underwent a polysomnogram in January 2007, which indicated such symptoms as possible bruxism.  Results of the testing showed mild to moderate sleep apnea hypopnea syndrome, clearly positional in nature.  

In January 2007, immediately prior to his service separation, the Veteran underwent a QTC examination.  The Veteran complained of teeth grinding for a long time, as told him by a dentist.  He had had a mouthpiece, which he had misplaced.  After a clinical evaluation, the examiner's diagnosis was bruxism due to stress.  

One week later, the Veteran underwent a QTC psychiatric examination.  He complained of sleep problems for seven to eight years.  After a clinical evaluation, including mental status examination, the examiner's assessment was sleep disorder, cause unknown.  

In light of this evidence, the Board finds that the scope of the claims reasonably encompasses the issue of whether the Veteran may have symptoms of bruxism and TMJ due to service, including as a manifestation of a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  However, the record is not adequate to decide the issues.  Importantly, neither of the January 2007 examiners provided a clear opinion regarding the relationship between the Veteran's service and his claimed bruxism and TMJ.  Thus, remand is necessary to obtain a new VA examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the issues are REMANDED for the following action:

1. The RO should send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all health care providers who may have additional records pertinent to his claim.

2.  After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all pertinent records identified by the Veteran, if not already associated with the claims file.  The RO should also obtain all outstanding VA treatment records.  

All records obtained must be associated with the claims file.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Then, the RO should arrange for the Veteran to undergo a VA examination to determine the nature and likely etiology of the claimed bilateral foot dyshidrosis.  To the extent possible, the examination should be conducted during an active stage of the condition.  The entire claims file, including a copy of this remand, must be made available to the examiner for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a skin condition manifested by dyshidrosis that had its onset during service, was directly incurred during active service, or is otherwise causally related to his active service.  

In making this determination, the examiner is asked to distinguish the symptomatology of the already service-connected bilateral tinea pedis.  The examiner is also asked to discuss the Veteran's own statements regarding the onset and continuity of his symptomatology.

The examiner(s) should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

4.  Also after completing all initial development warranted, the RO should arrange for the Veteran to undergo appropriate VA examinations to determine the nature and likely etiology of the claimed left palm nerve condition.  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, each examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a left palm disorder that was incurred during his active service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to his active service.  

In making this determination, the examiner is asked address (1) whether there is any medical reason to accept or reject the proposition that the Veteran's injuries during service could have lead to his current condition; (2) could the Veteran's current complaints (involving spontaneous finger flexion) have been caused by the type of injuries shown during service even if a scar is not currently present.  The examiner is requested to consider and discuss the Veteran's own statements regarding the continuity of his symptomatology during and after service.

The examiner(s) should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

5.  After completing the above requested development, the RO should undertake any further development warranted by the record.  Then, the RO should arrange for the Veteran to undergo appropriate VA examinations to determine the nature and likely etiology of the claimed TMJ and bruxism.  The entire claims file, including a copy of this remand, must be made available to the examiner(s) for review.  

Accordingly, the examiner(s) is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has a current disorder, to include a sleep disorder or a psychiatric disorder, involving symptoms of TMJ and/or bruxism, which was incurred during active service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to his active service.  

In making this determination, the examiner is asked to address the prior examination results from January 2007 indicating that the Veteran's claimed symptoms may be a manifestation of a psychiatric disorder.  The examiner is also asked to specifically discuss the Veteran's own statements regarding the onset and continuity of his symptomatology since service.

The examiner(s) should prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner(s) offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

6.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims in light of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


